DETAILED ACTION
This Office Action is in response to the amendment filed on April 12, 2021. Claims 1-7 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,757,370 (the ‘370 patent) in view of U.S. Patent Publication No. 2014/0240469 (“Lee”). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claim 12 of the ‘370 patent in view of Lee and claim 1 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 12 of the ‘370 patent:
Instant Application 17/228,525
U.S. Patent No. 10,757,370
1. (Original) An imaging apparatus for capturing an image of a target object, comprising: 
1. An imaging apparatus for capturing an image of a target object, comprising:
1. Limitation 1: lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object; 
1. Limitation 1: lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object;
1. Limitation 2: light detection cells which respectively face the lens optical systems;  
1. Limitation 2: light detection cells which respectively face the lens optical systems;
1. Limitation 3: retainers each retaining the lens which is closest to the target object in each of the lens optical systems; and
1. Limitation 3: retainers each retaining the lens which is closest to the target object in each of the lens optical systems; and
1. Limitation 4: a cover which covers an exposed portion of the lens optical systems, the cover having a curved portion which is convex toward the target object, wherein:
1. Limitation 4: a cover which covers an exposed portion of the lens optical systems, the cover having a curved portion which is convex toward the target object, wherein:
1. Limitation 5: in plan view, a center of the cover does not overlap the surface of the lens which is the closest to the target object in each of the lens optical systems,
1. Limitation 7: in plan view, a convex center of the cover does not overlap the surface of the lens which is the closest to the target object in each of the lens optical systems, and
1. Limitation 6: each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction, and

1. Limitation 7: an angle between an optical axis of each of the lens optical systems and a normal to a tangent line at an end of an effective diameter of the cover across which light from the target object passes through is 75 degrees or less.
12. The imaging apparatus according to Claim 1, wherein an angle between an optical axis of each of the lens optical systems and a normal to a tangent line at an end of an effective diameter of the cover across which light from the target object passes through is 75 degrees or less.


Claim 12 of the ‘370 patent does not recite that each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction. 
However, in the same field of endeavor, Lee discloses that it was known to use lens optical systems with a wide angle of view, i.e., 
each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction (see ¶38, describing that it was known in multi-sensor imaging devices to use lenses with wide angles of view, e.g., 160-180 degrees, based on the environment of intended function/use).
The ‘370 patent details an optical system which may be used to capture multiple surveillance areas. Lee discloses that the angle of view of the lenses in such systems should depend upon the intended use/function/environment for the imaging camera, for example, in machine-vision specific imagery for analyzing a local environment, Lee uses fish-eye or wide-angle lenses with an angle of vie of 160-180 (see ¶38). At the time of filing, one of ordinary skill would have been familiar with the types of lenses used in optical systems like those of the ‘370 patent, their intended functions/environments, and thus, these environments associated ideal fields of view and have understood that, as evidenced by Lee, in a machine-vision specific imagery environment for analyzing a local environment, the use of fish-eye or wide angle lenses with an angle of view of 160-180 degrees would be beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such lenses in the optics of the ‘370 patent’s claim 12 when intended for imaging in such an environment. Moreover, to such a person, doing so would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use 160-180 degree angle of view fish eye or wide angle lenses in the optical system of the ‘370 patent claim 12 as taught by Lee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over K.R. Patent Publication No. 10-1011269, a translation of which is provided (“Jong”) in view of U.S. Patent No. 6,507,700 (“Takekuma”) and further in view of U.S. Patent Publication No. 2014/0240469 (“Lee”).
With respect to claim 1,Jong discloses the invention substantially as claimed, including 
An imaging apparatus for capturing an image of a target object (see Fig. 2, p. 1, l. 6- p. 2, l. 3, showing and describing a surveillance camera, i.e., imaging apparatus, for capturing an image of a surveillance area, i.e., of a target object), comprising: 
lens optical systems each including a lens … (see Fig. 1, items 310, p. 1, l. 20, p. 3, ll. 27-28 and 35-56, showing and describing 4 lens optical systems, each including a lens);
…
retainers each retaining the lens which is closest to the target object in each of the lens optical systems (see Figs. 1 and 3-4, items 300, 310, p. 1, l. 20, p. 3, ll. 27-29 and 35-56, p. 5, ll. 1-2, showing and describing a lens body, i.e., retainers, for retaining the lens closest to the surveillance scene, i.e., closest to the target object, in each system); and
a cover which covers an exposed portion of the lens optical systems, the cover having a curved portion which is convex toward the target object (see Figs. 1-2, item 500, p. 1, ll. 1-6, p. 4, ll. 13-14, showing and describing a cover which covers the exposed portion of items 300/310, and that the cover has a curved portion convex toward the surveillance scene, i.e., toward the target object), wherein:
in plan view, a center of the cover does not overlap the surface of the lens which is the closest to the target object in each of the lens optical systems (see Figs. 1-2 and 5, item 500 showing that in plan view a convex center of the cover would  not overlap the surface of any of lenses 310, Examiner also notes that these optics are dynamically movable, but that certainly in at least the position shown in the drawings, no overlap occurs), 
… 
an angle between an optical axis of each of the lens optical systems and a normal to a tangent line at an end of an effective diameter of the cover across which light from the target object passes through is 75 degrees or less (see citations and arguments with respect to claim 1 above, describing the arrangement of the dome-shaped cover, as shown in Jong Fig. 1, item 500 over the optics 300 shown in Jong’s Fig. 1 — one of ordinary skill in the art at the time of filing would have understood that a dome structure has numerous different circular cross sections, and thus its effective diameter may be measured at numerous different points on each of these numerous cross sections of the dome (resulting in almost infinite different end points of the effective diameter through which light passes), in addition, such a person would have understood that tangent is a broad term that encompasses any one of an infinite number of lines that touches one of these infinite different end points in any direction, and the normals associated with such a tangent are thereby also infinite, in such a configuration such a person would have understood that,as compared to the optical axis of the optics, these infinite number of normals to the infinite number of tangents will encompass every angle from at least nearly -90 degrees to 90 degrees, i.e., some of them will necessarily be less than 75 degrees).
Jong does not explicitly detail a particular makeup for each of its four optical systems 300, e.g., the location of the light detection cells or the type/position of the lenses within the optics, i.e., it does not disclose lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object; light detection cells which respectively face the lens optical systems.
However, in the same field of endeavor, Takekuma discloses a known optical system makeup, including light detection cells within each and lenses in each whose most outward lens (i.e., the surface closest to the target object) is convex toward the object: 
lens optical systems each including a lens whose surface closest to the target object is shaped to be convex toward the target object (see Fig. 1, item 1, showing that each lens optical system may include a lens 1 whose surface closest to that which it surveils, i.e., closest to the target object, is shaped to be convex toward the understood direction of capture, i.e.,  convex toward the target object); 
light detection cells which respectively face the lens optical systems (see Abstract, Fig. 1, item 3, 1:16-17, 4:36-41, showing and describing optical systems/cameras for use in industrial/vehicular applications that include an imaging unit having a CCD, i.e., light detection cell, which faces the lenses 1 and 2); 
As detailed above, Jong discloses a surveillance camera that uses four cameras within a transparent dome to accomplish the surveillance of a scene. Jong does not explicitly disclose the makeup of these four cameras/optical tubes. At the time of filing, one of ordinary skill in the art would have understood the types of cameras and optics therein that may be useful for surveillance in a surveillance device like that of Jong, including, as evidenced by Takekuma, one that includes light detection cells and lenses whose most outward lens is convex toward the scene. Such a person would have understood that such a makeup may be beneficial, e.g., providing a compact, simplified camera with a wide range of view (see Takekuma 2:4-5). Accordingly, such a person would have been motivated to use such an optical makeup in the system of Jong for the four cameras. Moreover, to such a person, substituting such an optics configuration in the system of Jong would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have used the optics configuration of Takekuma including light detection cells and lenses whose most outward lens is convex toward the scene for the four camera optics systems in the surveillance camera of Jong as taught by Takekuma.
Jong/Takekuma does not explicitly disclose that each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction.
However, in the same field of endeavor, Lee discloses that it was known to use lens optical systems with a wide angle of view, i.e., 
each of the lens optical systems has an angle of view of 120 degrees or more in at least one direction (see ¶38, describing that it was known in multi-sensor imaging devices to use lenses with wide angles of view, e.g., 160-180 degrees, based on the environment of intended function/use).
Jong details an optical system which may be used to capture multiple surveillance areas (see, e.g., p 1, I. 12). Lee discloses that the angle of view of the lenses in such systems should depend upon the intended use/function/environment for the imaging camera, for example, in machine-vision specific imagery for analyzing a local environment, Lee uses fish-eye or wide-angle lenses with an angle of vie of 160-180 (see ¶38). At the time of filing, one of ordinary skill would have been familiar with the types of lenses used in optical systems like the of Jong, their intended functions/environments, and thus, these environments associated ideal fields of view and have understood that, as evidenced by Lee, in a machine-vision specific imagery environment for analyzing a local environment, the use of fish-eye or
wide angle lenses with an angle of view of 160-180 degrees would be beneficial. Accordingly, to one of ordinary skill in the art at the time of filing would have been motivated to use such lenses in Jong’s optics when intended for imaging in such an environment. Moreover, to such a person using such lenses in the optical system of Jong/Takekuma to achieve a wide angle view of 160-180 degrees in at least one
direction would have represented nothing more than the simple substitution of one known element for
another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use 160-180 degree angle of view fish eye or wide angle lenses in the optical system of Jong/Takekuma as taught by Lee.
With respect to claim 5, Jong discloses the invention substantially as claimed. As described above Jong in view of Takekuma and Lee discloses all the elements of independent claim 1. Jong/Takekuma/Lee additionally discloses: 
wherein the lens optical systems are arranged in a direction, and a cross section of the cover that is perpendicular to the direction has an arch shape (see citations with respect to corresponding element of claim 1 above, including Jong Figs. 3, 5, 6, showing that the lens optical systems may be arranged in a direction, e.g., in an x-axis plane in Fig. 3, and a cross section of the cover perpendicular to this has an arch shape). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 7, Jong discloses the invention substantially as claimed. As described above Jong in view of Takekuma and Lee discloses all the elements of independent claim 1. Jong/Takekuma/Lee additionally discloses: 
wherein the lens optical systems include more than four lens optical systems each of which has a different optical axis (see citations with respect to corresponding element of claim 1 above and Jong Title, 1:1-5, 2:11-15, describing a system with “multiple lenses” or a “plurality of” lenses, which would have been understood to encompass numbers greater than 4, at “various angles” and “in all directions”, i.e., each of which has a different optical axis – Examiner notes that although the examples given in the Figures of Jong have 4, Jong describes that its benefits are achieved for dome cameras with a plurality of lenses and does not limit itself to only having 4). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jong in view of Takekuma and Lee and further in view of U.S. Patent Publication No. 2015/0172543 (“LaRoia”), which corresponds to a provisional application filed October 26, 2013.
With respect to claim 4, Jong discloses the invention substantially as claimed. As described above Jong in view of Takekuma and Lee discloses all the elements of independent claim 1.
Jong/Takekuma/Lee does not explicitly disclose wherein the lens which is closest to the target object in each of the lens optical systems is a concave meniscus lens.
However, in the same field of endeavor, LaRoia discloses: 
wherein the lens which is closest to the target object in each of the lens optical systems is a concave meniscus lens (see citations and arguments with respect to claim 1 above and Laroia ¶220, describing that it was known for lenses in such systems to be concave and meniscus lenses).
At the time of filing, one of ordinary skill would have been familiar with different types of lenses that may be used in an object detection system and have understood that, as evidenced by LaRoia, one such type suitable for the outermost lens of a camera optics system would have been a concave meniscus lens. Accordingly, to one of ordinary skill in the art at the time of filing, using concave meniscus lenses, as taught by LaRoia for the outermost lens of Jong in view of Takekuma and Lee would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include concave meniscus lenses for the outermost lenses in the four optical elements of the imaging system of Jong in view of Takekuma and Lee as taught by LaRoia.
Allowable Subject Matter
Claims 2, 3, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
With respect to claim 2, the cited prior art fails to disclose that |f0|>50 fx is satisfied, where f0 represents a focal length of the cover and fx represents a focal length of each of the lens optical systems.
With respect to claim 3, the cited prior art fails to disclose that the optical axes of the lens optical systems are fixed to each other.
With respect to claim 6, the cited prior art fails to disclose a computation circuit, wherein in operation, the computation circuit measures a distance to the target object based on a parallax of the target object in images obtained in the light detection cells of the imaging apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481